*By the Court :
The ancient law was well settled that a valid deed could not be made by writing it over a signature and seal, made upon a blank or an empty sheet of paper. We know of no decision by which *373this ancient doctrine is overruled. The case cited by the plaintiff’s counsel are of promissory notes not under seal, and of deeds where all the material parts were written at the time of making the signature and seal. They are not analogous. An authority to fill one particular blank falls far short of an authority to make an entire deed. While the distinction between contracts under seal and parol contracts is preserved by our legislature, and by our courts, the different modes of executing them must also be preserved. We are accordingly of opinion that the writing in this-case can not be operative, and that the judgment must be for the defendant.